Citation Nr: 1533053	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-23 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for right shoulder arthritis.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a separated collar bone.

5.  Entitlement to ratings for right lower extremity radiculopathy in excess of 20 percent prior to July 15, 2013, and in excess of 40 percent from that date.

6.  Entitlement to a rating in excess of 20 percent for residuals of a lumbar spine discectomy with sleep disruption.

7.  Entitlement to a compensable rating for left knee degenerative joint disease (DJD) prior to February 2, 2009, and to a rating in excess of 10 percent from that date.
8.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

9.  Entitlement to a rating in excess of 10 percent for left shoulder degenerative changes.

10.  Entitlement to a compensable rating for residuals of a right ring finger crush injury.

11.  Entitlement to a compensable rating for erectile dysfunction (ED).

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Karen L. DeMarco, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1988 to October 1992 and from November 1993 to October 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2014 supplemental statement of the case (SSOC) the RO reopened the claim of service connection for a right wrist disability, and decided it on the merits.  Nonetheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.

The record reflects that the Veteran underwent left shoulder surgery in May 2011 (while the instant claim for an increased rating for that disability was pending).  This raises a question to entitlement to a temporary total (convalescence) rating under 38 C.F.R. § 4.30.  As such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action..

The issues of service connection for right shoulder arthritis and a sleep disorder, and seeking increased ratings for a low back disability with sleep disruption and a left knee disability are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  At the May 2015 hearing, prior to the promulgation of a decision in this matter, the appellant stated that he wished to withdraw his appeals seeking service connection for a separated collar bone and compensable ratings for residuals of a crush injury to the right ring finger and ED; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  An unappealed January 2005 rating decision denied the Veteran service connection for a right wrist disability, based essentially on a finding that such disability was not shown following service. 

3.  Evidence received since the January 2005 rating decision does not tend to show the Veteran has a right wrist disability; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right wrist disability; and does not raise a reasonable possibility of substantiating such claim.

4.  Prior to July 13, 2013, the Veteran's right lower extremity radiculopathy was manifested by decreased sensation and mild weakness; more than moderate incomplete paralysis was not shown.

5.  From July 13, 2013, the Veteran's right lower extremity radiculopathy has been manifested by decreased sensation and muscle atrophy of the calf; more than moderately severe incomplete paralysis of the sciatic nerve is not shown.

6.  The Veteran's left lower extremity radiculopathy is no more than mild. 

7.  The Veteran's left shoulder disability is manifested by slight limitation of motion, with no evidence of guarding or tenderness; limitation of motion at the shoulder level is not shown.

8.  The Veteran has established service connection for radiculopathy of the right lower extremity, rated 20 percent, prior to July 15, 2013, and 40 percent from that date; residuals of a lumbar spine discectomy with sleep disruption, rated 20 percent; left shoulder degenerative changes, rated 10 percent; left lower extremity radiculopathy, rated 20 percent; left knee DJD, rated 0 percent from October 2004, and 10 percent from February 2, 2009; residuals of a right ring finger crush injury, rated 0 percent; ED, rated 0 percent; and right knee strain, rated 0 percent; the combined rating prior to July 15, 2013 was 60 percent, and from that date it is 70 percent.

9.  The Veteran completed two years of college and has work experience as a laborer and mechanic; he last worked in 2005.

10.  It is reasonably shown that by virtue of his service-connected disabilities the Veteran is precluded from maintaining regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issues seeking service connection for a separated collar bone and increased ratings for residuals of a right ring finger crush injury and ED; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  New and material evidence has not been received, and the claim of service connection for a right wrist disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Ratings for right lower extremity radiculopathy in excess of 20 percent prior to July 13, 2013 and/or in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8520 (2014).

4.  A rating in excess of 10 percent for left lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2014).

5.  A rating in excess of 10 percent for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Code 5201 (2014).

6.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

During the May 2015 hearing before the undersigned, the Veteran expressed an intent to withdraw his appeals seeking service connection for a separated collar bone and increased ratings for residuals of a right ring finger crush injury and ED.  There are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2008, February 2009, May 2010 and June 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The August 2008 letter complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

The appeal pertaining to the rating for left lower extremity radiculopathy is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A SOC properly provided notice on the downstream issue of entitlement to an increased initial rating. 

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He was afforded VA examinations to assess the severity of his service-connected disabilities.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that January 1996 right hand X-rays in connection with a hyperextension injury to the right first metacarpophalangeal joint eight months prior found no significant abnormality.  It was noted that there was swelling and that he had difficulty with fine coordination.  In April 1997 he reported a right wrist and hand problem.  He denied injury/trauma.  On examination pain in the fourth and fifth digits of the right hand extending up the tendon sheath to the wrist was noted.  The diagnosis was tendonitis.  A wrist brace was issued and he was advised to not use his right hand for two weeks.  In August 2004 he was seen with a complaint of right wrist pain.  Grip was 5/5.  X-rays of the wrist were normal.  An August 2004 report of medical history notes the wrist hurt after working too much.  On August 2004 service separation examination, no right wrist abnormality was noted.  In the examiner's summary it was noted that the Veteran had right wrist aching.  

On November 2004 VA general medical examination, the Veteran reported occasional right wrist pain.  He stated it was more of a problem in service, and generally did not cause him any discomfort.  Examination revealed normal right hand grip strength.  The wrist appeared normal.  There was no swelling or effusion.  Dorsiflexion and plantar flexion of the wrist were normal.  The impression was history of right wrist pain, resolved. 

A January 2005 rating decision denied service connection for a right wrist disability on the basis that the Veteran's wrist complaints in service were acute and transitory, and that no chronic wrist disability was shown.  He was notified of that determination, and did not appeal it.

VA outpatient treatment records show that in February 2008, the Veteran complained of right lower extremity cramps and left shoulder pain.  Examination showed painful abduction of the left shoulder, but range of motion was not limited.  There was some restriction of rotation.  "Checks" for rotator cuff were generally negative.  In April 2008, he complained of pain radiating down the back of the right leg, the back of the thigh, into all the right leg, with tingling and numbness of the foot.  A neurological examination showed diminished pin throughout the right foot, not just the great toe, as well as the lateral foot, ankle and smaller toes.  Right ankle jerk was diminished, and the left ankle jerk was 2+.  Knee jerks were 2+.  There was mild weakness of right foot dorsiflexion, otherwise strength was good.  

On September 2008 VA examination, it was noted that the Veteran is right-handed.  Examination of the left shoulder showed that passive and active range of motion, to include movement against gravity and against strong resistance, were normal.  It was indicated that following repetitive motions, his pain increased from 0/10 to 2-3/10.  There was no fatigue, weakness, lack of endurance or incoordination, to include on repeated use.  There was painful motion.  No edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement was reported.  Forward flexion and abduction of the shoulder were 0-180 degrees.  Internal and external rotation were 0-90 degrees.  With respect to the peripheral nerves, the nerve involved was localized to the right lower extremity.  There was no evidence of muscle wasting or atrophy.  The left radicular pain extended to the buttocks and back of the thigh.  Reflexes were 2/2 bilaterally, and strength was 5/5 bilaterally.  There was decreased sensation of the right lower extremity and back of the right thigh, compared to the left leg, which was normal.  The diagnoses were right lower extremity radiculopathy and degenerative changes of the left shoulder.  

The examiner noted there was an abnormal sensory examination of the right lower extremity, and that the Veteran had radicular pain in that extremity.  He had flare-ups of pain in both lower extremities.  On current evaluation, there was a normal monofilament examination of the left lower extremity.  Strength was normal bilaterally and there was no evidence of partial paralysis bilaterally.  Regarding the left shoulder, the examiner stated the Veteran reported increased pain, limiting function with repetitive movements.  She added that the Veteran's left shoulder condition did not appear to preclude employability, but overhead work would not be advised.  She noted that sedentary employment would be possible.

On January 2009 VA examination, the Veteran stated he was able to use his right hand for all activities.  He had developed numbness in both hands, which was attributed to carpal tunnel syndrome.  He said he wore a brace on his wrists for part of each day.  

In March 2009, T.S., now the Veteran's spouse, stated that he had been denied employment because he was extremely limited in what he was physically capable of doing.  She had seen his ability level change and that he was not able to do a lot of things he used to be able to do.  

On April 2009 VA examination, the Veteran reported his low back pain radiated to the right lower extremity to his knee many times daily.  He said he always felt numb in the right foot at the lateral ankle to the big toe.  Examination showed deep tendon reflexes were 1+ at the right knee, 2+ at the left knee and 1+ at both ankles.  There was mild weakness of the right extensor hallucis longus.  Both ankle dorsiflexors were normal.  There was decreased sensation to light touch in the right L4-5-S1 dermatomes.  Straight leg raising was negative on the left at 80 degrees, but with a complaint of pain from the back to the right hip to the knee on the right at 75 degrees.  The examiner noted the Veteran needed help with tying shoes and putting on socks.  He was able to do the other tasks which required no further bending or extreme movements of his back.  The diagnosis was traumatic lumbar spine degenerative disc disease (DDD).

On July 2010 VA examination, the Veteran stated that with distance ambulation, his low back pain radiated intermittently to the right leg to the anterior foot and, to a lesser degree, the left leg, behind the calf to the big toe.  He reported his left shoulder pain occurred at night and with overhead activity.  He also reported a history of tendonitis in the right wrist and said that he still feels discomfort on the lateral aspect above his thumb in cold, damp weather.  Examination showed that deep tendon reflexes were 1+ in the right knee, 2+ in the left knee, 1+ in the right ankle and 0-1 in the left ankle.  There was mild weakness of both extensor hallucis longus and ankle dorsiflexors.  There was decreased sensation to light touch on the right side on the lateral aspect of the leg and anterior foot.  This was noted to a lesser degree below the mid-calf and at the ankle on the left side.  There was a complaint of back pain on the right with straight leg raising at 75 degrees, and some discomfort on the left at 90 degrees.  

Examination of the left shoulder showed tenderness on palpation above the acromioclavicular joint.  There was no shoulder swelling or atrophy of the muscles. There was no tenderness on palpation of the anterior joint line.  Forward flexion was 0-170 degrees, and decreased to 0-165 after five repetitions.  The Veteran moved his left shoulder slowly with mild discomfort.  Abduction was 0-165 degrees and remained unchanged "from 160 degrees" after five repetitions.  Shoulder extension was 0-40 degrees, and internal and external rotation were 0-85 degrees.  These movements were all unchanged after five repetitions.  Deep tendon reflexes at the biceps, triceps and brachioradialis were all 1+.  Examination of both hands notes some subjective decreased sensation on the thenar muscles.  The impressions were bilateral radiculopathy, right more than left, secondary to degenerative disc disease of the lumbosacral spine; degenerative changes of the left shoulder, and history of tendonitis of the right wrist with no apparent residual.  Regarding the Veteran's right wrist, the examiner opined that there was a normal examination of the right wrist; the condition had recovered.

VA outpatient treatment records show that in March 2011, the Veteran complained of persistent left shoulder pain.  He had had subacromial and acromioclavicular joint injections which had provided some pain relief.  Examination showed he had 170 degrees of forward elevation and abduction.  External rotation was to 75 degrees.  He had no pain or weakness with Jobe testing.  He had a positive Hawkins' impingement sign.  He had pain with cross-arm adduction, and mild tenderness to palpation over the acromioclavicular joint with more significant pain over the bicipital groove.  He had no pain with resisted forearm supination.  It was noted the Veteran wished to proceed with left shoulder arthroscopy.  In May 2011, it was noted that the Veteran was two weeks status post left shoulder arthroscopy with anterior inferior labral repair, acromioplasty and open distal clavicle excision.  In June 2011, it was noted that he had radio frequency lesioning of the median branch nerves on the right in 2009.  This had alleviated pain for two years, but it had returned and he had low back pain radiating into the right leg.  Examination showed he had absent right ankle jerk and atrophy of the right calf.  No fasciculations were seen.  He could not toe walk.  There was diminished pin throughout the right leg.  In August 2011, he reported his left shoulder pain had improved compared to the preoperative level.  He had some stiffness and pain along the anterolateral aspect of the shoulder.  He denied numbness or tingling distally, but reported he had some numbness over the lateral aspect of the shoulder.  Examination showed no erythema or drainage.  He had 170 degrees of forward elevation and abduction.  External rotation was to 30 degrees.  He had no pain or weakness on Jobe's testing and no pain on crossed-arm adduction.  He was to continue with physical therapy.

VA outpatient treatment records show that in May 2012, the Veteran reported his left shoulder pain was significantly improved.  The numbness and tingling in his digits had improved significantly.  He said that overall, he had minimal left shoulder discomfort.  Examination showed he had 170 degrees of active forward elevation and abduction.  He had no pain or weakness on Jobe testing and no pain with crossed arm adduction.  There was no tenderness to palpation over the acromioclavicular joint.  The examiner noted the Veteran was able to continue activity as tolerated.  

On July 15, 2013 VA spine examination, the Veteran reported low back pain that radiated up to both hips and down the left posterior thigh, and that his entire right leg was constantly numb.  There were no paresthesias in either lower extremity, but the right leg felt weak and he had noticed some increased atrophy in the right calf.  Muscle strength testing was 5/5 throughout.  There was three centimeter muscle atrophy of the right calf.  Reflexes were 2+ at the knees and left ankle and absent in the right ankle.  A sensory examination found sensation absent in the right upper anterior thigh, normal at the right thigh/knee and decreased at the right lower leg/ankle and right foot/toes.  Left lower extremity sensation was normal.  Straight leg raising was negative bilaterally.  It was noted that the Veteran did not have constant or intermittent pain, and no paresthesias in the right lower extremity.  He had severe right lower extremity weakness.  In the left lower extremity, he had mild, intermittent pain, but no paresthesias or numbness.  It was noted he had involvement of the L4/L5/S1/S2/S3 nerve roots (the sciatic nerve).  The radiculopathy was moderate on the right and mild on the left.  The diagnosis was lumbar radiculopathy.  The examiner noted the Veteran's back condition limited repetitive lifting, bending and twisting ability; limited lifting to no more than 20 pounds; limited sitting to two hours with the ability to change positions as needed; and limited standing to no more than 30 minutes.  

On July 2013 VA shoulder examination, the examiner noted she reviewed the Veteran's records.  She noted his last orthopedic follow-up was in May 2012, and that he was doing well and was to return for follow-up on an as-needed basis.  He stated his left shoulder range of motion was good, but he had intermittent pain once or twice daily, aggravated by use of a cane for his low back disability.  He reported that when he had flares, he stopped and sat down, and possibly used the cane with his right hand.  Examination showed flexion and abduction of the left shoulder were to 180 degrees, with objective evidence of pain at 180 degrees.  He was able to perform repetitive use testing with no change in the range of motion.  He did not have any functional loss/impairment of the left shoulder.  There was no localized tenderness or pain on palpation, and there was no guarding of the left shoulder.  Muscle strength testing was normal.  Hawkins' impingement test was positive.  The empty-can test, external rotation/infraspinatous strength test and the lift-off subscapularis test were all negative.  There was no history of recurrent dislocation or subluxation of the left shoulder.  The crank apprehension and relocation test was negative.  There was no tenderness to palpation of the acromioclavicular joint.  The cross-body adduction test was negative.  The diagnosis was left shoulder degenerative arthritis and labral tear.  The examiner commented that the Veteran's left shoulder condition did not impact on his ability to work.  

On July 2013 peripheral nerves examination, the findings were generally as reported on the examination of the spine that month.  It was noted that the Veteran had moderate intermittent pain of the left lower extremity, while the examination of the spine showed mild intermittent pain.  It was reported that on the right side, he had moderately severe incomplete paralysis of the sciatic nerve; mild incomplete paralysis of the external popliteal (common peroneal) nerve; a normal musculocutaneous (superficial peroneal) nerve; a normal anterior tibial (deep peroneal) nerve; moderate incomplete paralysis of the internal popliteal (tibial) nerve; mild incomplete paralysis of the posterior tibial nerve; and normal anterior crural (femoral), internal saphenous, obdurator, external cutaneous and ilio-inguinal nerves.  On the left, all nerves were normal.  The examiner noted that while weakness was not demonstrable on isolated manual muscle testing, there was weakness of the plantar flexors of the right leg, as evidenced by the Veteran's inability to toe walk on the right.  She also stated that the Veteran's peripheral nerve condition impacted his ability to work in that his right lower extremity radiculopathy required ambulation with a cane, limiting his ability to bend, lift and carry.  

In a VA Form 21-8940 received in October 2014, the Veteran reported he last worked full-time in July 2005.  He had work experience in service as a laborer and truck mechanic, and had completed two years of college. 

Claim to Reopen-Right Wrist Disability.

The Veteran did not appeal a January 2005 rating decision that denied service connection for a right wrist disability essentially on the basis that such disability was not shown, and that decision is final, and may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim, VA shall reopen the claim and consider it de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement for new and material evidence to raises a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Because the claim of service connection for a right wrist disability was previously denied on the basis that such disability was not shown, for evidence received since the January 2005 rating decision to address the unestablished fact necessary to substantiate the claim (and be new and material) the evidence must tend to show that the Veteran now has such disability.  Pertinent evidence received since the January 2005 rating decision consists of VA treatment records.  None show, or suggest, that the Veteran now has a right wrist disability.  In fact, the record is devoid of any postservice medical evidence indicating that the Veteran has a right wrist disability.  As was noted above, on June 2010 VA examination, the examiner, while noting the Veteran has a history of right wrist tendonitis, indicated that the examination was normal.  Therefore, the additional evidence does not pertain to an unestablished fact necessary to substantiate the claim of service connection for a right wrist disability or raise a reasonable possibility of substantiating such claim, and is not new and material.  Accordingly, the claim of service connection for a right wrist disability may not be reopened.  

Claims Seeking Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lower Extremity Radiculopathy 

An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  A 40 percent rating is assigned when incomplete paralysis is moderately severe, a 20 percent rating is assigned when it is moderate, and a 10 percent rating is assigned when it is mild.  38 C.F.R. § 4.124a, Code 8520.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they may be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Right 

The Board will first address whether a rating in excess of 20 percent is warranted prior to July 15, 2013.  Although September 2008 VA examination found decreased right lower extremity sensation, reflexes and strength were normal.  There was no muscle atrophy, and the examiner found no evidence of partial paralysis.  April 2009 and July 2010 VA examinations found deep tendon reflexes diminished at the right knee and ankle.  There was mild weakness of the right extensor hallucis longus, and decreased sensation.  Such findings do not reflect or suggest more than moderate incomplete paralysis, and do not warrant a rating in excess of the 20 percent in effect prior to July 13, 2013.

The RO assigned a 40 percent rating for right lower extremity radiculopathy effective July 13, 2013, based on findings on VA examination on that date.  The examination found that while reflexes were normal at the right knee, they were absent at the right ankle.  Sensation was absent in the upper thigh, and decreased throughout the right lower leg to the ankle.  The examiner indicated there was severe weakness of right lower extremity.  The examination also found atrophy of the right calf.  The examiner concluded that the Veteran had moderately severe incomplete paralysis of the sciatic nerve.  

The Veteran is competent to report symptoms he experiences, to include loss of sensation and weakness, and the Board finds him e credible.  However, his own reports do not identify pathology or impairment that meet the schedular criteria for a rating in excess of 20 percent for right lower extremity radiculopathy prior to July 13, 2013, or a rating in excess of 40 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

On July 2013 VA examination the examiner described the impairment for all nerves of the right lower extremity, noting impairment of the sciatic, common peroneal, tibial and posterior tibial nerves.  Notably, the rating for right lower extremity radiculopathy based on sciatic nerve impairment encompasses the other nerves separately identified/described; separate ratings for each nerve would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.

Left 

The findings on the four VA examination conducted during the pendency of the instant claim are fairly consistent and do not support a higher rating for left lower extremity radiculopathy.  The September 2008 examination found radicular pain, but reflexes and strength were normal.  In July 2010 the Veteran was found to have mild weakness of the left extensor hallucis longus and ankle dorsiflexors.  The most recent VA examination, in July 2013, found normal strength, sensation and reflexes in the left lower extremity.  There were mild pain and mild radiculopathy in the left lower extremity, but no numbness or paresthesias.  All nerves were reported to be normal.  Such evidence does not reflect more than moderate incomplete sciatic nerve paralysis.

The Veteran is competent to report symptoms he experiences, to include loss of sensation and weakness, and the Board finds him credible.  However, his own reports do not identify pathology or impairment that meet the schedular criteria for a rating in excess of 10 percent for left lower extremity radiculopathy.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

Left shoulder 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

A 30 percent rating is assigned for limitation of (minor extremity) arm motion to 25 degrees from the side.  When motion is limited to midway between the side and shoulder level or at the shoulder level, a 20 percent evaluation is to be assigned.  38 C.F.R. § 4.71a, Code 5201.

Other impairment of the minor extremity humerus warrants a 40 percent rating if there is fibrous union, and a 20 percent rating for recurrent dislocation of the humerus at the scapulohumeral joint with frequent or infrequent episodes and guarding of all arm movements or guarding of movement only at the shoulder level.  A 20 percent evaluation may also be assigned for malunion of the humerus with deformity.  38 C.F.R. § 4.71a, Code 5202.

A 20 percent rating is assigned for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula of the minor extremity with loose movement.  A 10 percent rating is assigned for nonunion of the clavicle or scapula without loose movement or for malunion of the clavicle or scapula.38 C.F.R. §  4.71a, Code 5203.

Normal range of motion of the shoulder is: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The evidence of record shows that throughout the period under consideration the Veteran has been able to raise his arm well above the shoulder level.  When measured, forward flexion has been to at least 170 degrees.  While the September 2008 VA examination found increased pain following repetitive motion, there was no fatigue, weakness, lack of endurance or incoordination, and no instability, tenderness or guarding.  The Veteran did have a left shoulder arthroscopy with anterior inferior labral repair, acromioplasty and open distal clavicle excision in 2011.  Since then, he has acknowledged that his pain had improved when compared to the pre-surgery level.  The most recent VA examination, conducted in July 2013, revealed full range of left shoulder motion and no functional loss.  There was no tenderness or guarding, and muscle strength testing was normal.  A history of dislocation was not noted.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's left shoulder disability.  Any pain the Veteran experiences is not shown to have caused additional restriction warranting an increased rating, and is contemplated by the rating assigned for degenerative changes of the left shoulder.

The Veteran is competent to report symptoms he experiences, to include pain and limitation of motion, and the Board finds him credible.  However, his own reports do not identify pathology and/or impairment that meet the schedular criteria for a rating in excess of 10 percent for the left shoulder disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with radiculopathy of each lower extremity and the left shoulder disability are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any impairment of function that is not encompassed by schedular criteria.  Therefore, the schedular criteria are not inadequate (and none is evident from the record), and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran has established service connection for: post-discectomy lumbar spine  disability, rated 20 percent; right lower extremity radiculopathy, rated 20 percent, prior to July 15, 2013, and 40 percent from that date; left lower extremity radiculopathy, rated 20 percent; left shoulder degenerative changes, rated 10 percent; left knee DJD, rated 10 percent; residuals of a right ring finger crush injury, rated 0 percent; ED, rated 0 percent; and right knee strain, rated 0 percent.  The combined rating was 60 percent, prior to July 15, 2013, and 70 percent from that date.  Thus, he meets the schedular requirements for a TDIU rating.  The remaining (and critical) question to be resolved is whether or not his service-connected disabilities are of such nature and severity as to prevent him from working.  

The Board acknowledges that on September 2008 VA examination, the examiner indicated that due to his left shoulder disability the Veteran should avoid overhead activities, but opined that sedentary employment would be possible.  However, on July 2013 VA spine examination, the examiner opined that the Veteran's service-connected low back disability limited his ability to lift, bend, sit and stand, and also noted that his peripheral nerve disability impacted on his ability to work.  

During the hearing before the undersigned in May 2015, the Veteran testified that his most recent job (in 2005) had lasted less than three months.  He indicated that he could not handle the physical aspects of the job; he advised that VA had determined that vocational rehabilitation was not feasible.  Under these circumstances, the Board finds that it is reasonably shown that as a consequence of his service connected disabilities the Veteran is rendered incapable of participating in regular substantially gainful employment consistent with his education and work experience.  Accordingly, and with resolution of reasonable doubt in the Veteran's favor, as required, the Board finds that a TDIU rating is warranted.



ORDER

The appeals seeking service connection for a separated collar bone and increased ratings for residuals of a crush injury of the right ring finger and ED are dismissed.

The appeal to reopen a claim of service connection for a right wrist disability is denied.

Ratings for right lower extremity radiculopathy in excess of 20 percent prior to July 13, 2013 and/or in excess of 40 percent from that date are denied.

A rating in excess of 10 percent for left lower extremity radiculopathy is denied.

A rating in excess of 10 percent for left shoulder degenerative changes is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

A January 2005 rating decision granted the Veteran service connection for residuals of a discectomy of the lumbar spine with right leg atrophy and sleep disruption.  Thus, sleep disruption due to related pain was considered part of the service-connected entity.  The record does not reflect that the RO has proposed severance of sleep disruption as a component of the service-connected disability.  The grant of service connection for sleep disruption is protected.  The Board finds that the issue of service connection for a sleep disorder is inextricably intertwined with the claim for an increased rating for the service-connected low back disability with sleep disruption.  In denying the claim of service connection for a separate sleep disorder, the RO found no diagnosis of a separate sleep disorder and no nexus to service.  

Regarding the claim of service connection for a right shoulder disability, the Veteran's STRs show that in January 1997, he complained of right shoulder pain, and reported an injury in November 1996.  Examination was reported as normal, but showed a slight decrease in internal rotation.  Following the June 2010 VA examination, the impression was right shoulder strain, with an almost normal examination.  The examiner opined that the right shoulder strain was not related to a service-connected disability, but did not address whether or not it is related to the Veteran's right shoulder symptoms in service.  

VA outpatient treatment records show that in April 2015, the Veteran reported that he had done well after left knee arthroscopy but he had begun developing recurrent symptoms.  It was noted that magnetic resonance imaging showed a recurrent tear of the medial meniscus and possibly the lateral meniscus.  It was indicated he would proceed with left knee arthroscopy the next month.  This corroborates his May 2015 testimony that he was to have left knee surgery.  Since it appears his left knee disability has increased in severity, another VA examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for a right shoulder disability and sleep problems since his discharge from service, and for his low back and left knee disabilities since 2014, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should contact the Veteran and his attorney and have them identify his theory of entitlement to service connection for a separate sleep disorder.  

3.  The AOJ should ascertain and explain in a memorandum for the record whether there has been a determination severing service connection for sleep disruption (listed as part of the service connected low back disability in the January 2005 rating decision); if so, identify the determination and evidence supporting it in the record.  

4.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of any sleep disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed.  Based on examination of the veteran and review of his record, the examiner should

(a) Specify whether the Veteran has a sleep disorder.

(b) If so, is it a manifestation of the Veteran's service-connected low back disability or a separate and distinct disability entity.  If the latter, identify the most likely etiology, to include whether it is at least as likely as not related to an event, injury, or disease in service.  

The examiner should include rationale with all opinions.

5.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to assess the current severity of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed, to include range of motion studies of the left knee, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  The examiner should include rationale with all opinions.

6.  The AOJ should also arrange for the Veteran's record to be forwarded to the physician who examined him in June 2010 for a supplemental medical advisory opinion regarding the etiology of his right shoulder disability.  The physician should review the record and offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any right shoulder disability is related to service.  If the examiner who conducted the June 2010 examination is unavailable, the AOJ should arrange for another VA examination of the Veteran to secure the medical opinion sought.  The provider must include rationale with the opinion.

7.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  Regarding the claims pertaining to a sleep disorder and the low back disability, if there has been no severance of service connection for sleep disruption, the issue of service connection for such disability due to back pain would be moot, as service connection would be remaining in effect.  The AOJ should readjudicate the rating for the low back disability, to encompass all functional impairment from sleep disturbance related to the low back disability.  If any claim remains denied, the RO should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


